 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800

 5 San Francisco, California 94105
   Telephone: (415) 977-8944
 6 Facsimile: (415) 744-0134
   E-Mail: Marcelo.Illarmo@ssa.gov
 7 Attorneys for Defendant

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9

10   DIANA PADILLA                                   )
          Plaintiff,                                 )
11                                                   )
                    v.                               ) Case No.: 2:18-cv-02126-RFB-VCF
12                                                   )
     NANCY A. BERRYHILL,                             )
13   Acting Commissioner of Social Security,         ) UNOPPOSED MOTION FOR EXTENSION
                                                     ) OF TIME (FIRST REQUEST)
14          Defendant.                               )
                                                     )
15                                                   )
16

17          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security (“Defendant”)

18 respectfully requests that the Court extend the time for Defendant to file her response to Plaintiff’s

19 Motion for Remand, due on May 17, 2019 by 31 days, through and including June 17, 2019.

20           Defendant respectfully requests this additional time because of counsel’s workload,
     including another summary judgment brief due on May 17, 2019 (2:18-cv-02391, E.D. Cal.). This
21
     request is made in good faith with no intention to unduly delay the proceedings.
22
     ///
23
     ///
24
     ///
25
     ///
26
 1         Counsel for Defendant conferred with Plaintiff’s counsel, who has no opposition to this

 2 motion, on May 7, 2019.

 3

 4
          Dated: May 7, 2019.
 5
                                                        Respectfully submitted
 6

 7                                                      DAYLE ELIESON
                                                        Acting United States Attorney
 8
                                                        /s/ Marcelo Illarmo
 9                                                      MARCELO ILLARMO
                                                        Special Assistant United States Attorney
10

11
                                                        IT IS SO ORDERED:
12
                                                        _________________________________
13                                                      UNITED STATES MAGISTRATE JUDGE
                                                                  5-7-2019
14                                                      DATED:______________________
15

16

17

18

19

20

21

22

23

24

25

26


                                                    2
 1                                   CERTIFICATE OF SERVICE

 2         I, Marcelo Illarmo, certify that the following individual(s) were served with a copy of the

 3 foregoing document on the date, and via the method of service, identified below:

 4         CM/ECF:
 5         Cyrus Safa
           E-mail: cyrus.safa@rohlfinglaw.com
 6

 7
           Dated May 7, 2019.
 8
                                                         /s/ Marcelo Illarmo
 9                                                       MARCELO ILLARMO
                                                         Special Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                     3
